Citation Nr: 0511596	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for superior labral 
anterior to posterior lesion, right shoulder, status post 
arthroscopic repair with absorbable pin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1981, and August 1981 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for superior 
labral anterior to posterior lesion, right shoulder, status 
post arthroscopic surgery repair with absorbable pin.  The RO 
also proposed a reduction from 20 to 10 percent for the 
veteran's service-connected right knee disability with 
chondromalacia and instability, and the veteran's notice of 
disagreement addressed both issues.  

An April 2002 rating decision decreased the veteran's right 
knee disability evaluation, and the veteran filed an April 
2002 notice of disagreement for that determination.  The RO 
eventually granted an increased evaluation for the right 
knee; for the purposes of this remand the right knee 
disability is not part of the current appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), evidentiary development is necessary.

In August 2001, the veteran filed a claim of service 
connection for a right shoulder disability stating the while 
on active duty he had suffered a fall in 1983.  The veteran 
stated that he had tried to brace the fall with his right 
arm.  The right arm was injured and he had to wear a cast for 
over thirty days.  The veteran stated that he felt the injury 
to the right arm led to his current shoulder problems.  

The veteran's service medical records indicate that in 
September 1983, the veteran complained of falling down a 
ladder.  An examination revealed a mild abrasion on the right 
elbow and left knee.  Days later, the veteran complained of 
pain in the right thumb, which he had hurt when he slipped.  
The examiner used a splint on the hyperextension injury of 
the right thumb.  At the end of September, the veteran's 
right thumb still hurt, and the examiner referred him for an 
x-ray.  An orthopedic examination found that the veteran had 
a 1-degree sprain of the ulnar collateral ligament, and the 
plan was a thumb splice for ten to fourteen days.  In 
November 1983, the veteran sought treatment for a painful 
right thumb.  The medical notes reflected that the veteran's 
x-rays had been normal, and that he had had a cast for two 
weeks.  The plan instructed that the veteran's right thumb be 
splinted again, and then gradual range of motion exercises.  
On a June 1985 examination for the purposes of release from 
active duty, the only mention of the veteran's right shoulder 
was that it had a tattoo.  

A September 2000 outpatient treatment record from the 
Nashville VA Medical Center (VAMC) noted that the veteran 
sought treatment for right shoulder pain, which had commenced 
three months earlier.  The shoulder primarily bothered the 
veteran in various sleeping positions.  At the orthopedic 
clinic in April 2001, the veteran reported that though he had 
knee pain for twenty years, the right shoulder had been 
bothering him for about six to eight months.  A physical 
examination revealed pain with internal rotation of the 
humerus.  In June 2001, an examiner noted that the veteran 
presented with about nine months of right shoulder pain.  The 
impression was impingement syndrome with early thinning of 
the rotator cuff.  In July 2001, an examiner recorded that 
the veteran presented with a complaint of one year of 
shoulder pain, and found a labral tear.  Later that month, 
the veteran underwent an arthroscopic debridement and repair 
of the right shoulder labrum.  The treatment records noted 
the veteran presented a couple year history of right shoulder 
pain with progressive worsening.  The veteran did not relay 
any episodes of dislocation, and had had multiple small 
repeated traumas.  

The veteran submitted a September 2001 statement that a 
doctor had told him the right shoulder problem could have 
been caused from the fall that he had when his knees gave way 
while on active duty in 1983.  The veteran did not indicate 
the doctor's name.  In an April 2002 letter, the veteran 
asserted that Dr. Hurt from the Nashville VAMC mentioned that 
the injury could have been caused from a fall in 1983.  

In fact, a September 2001 treatment record from Dr. Hurt 
noted that he and the veteran had had a lengthy discussion 
about the etiology of the labral tear and "this specific 
injury is unknown, but the veteran did have an episode of a 
fall recorded in 1983 on an outstretched right arm, which 
could have precipitated the injury."  

Based on the preceding the veteran should be afforded a VA 
examination, involving a careful assessment of service 
medical records and medical history, for the purposes of a 
nexus opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file for review by the VA examiner.  
The examiner should clarify the 
diagnosis of any current disability 
concerning the right shoulder.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that a current right shoulder 
disability is related to the veteran's 
active service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for superior labral anterior 
to posterior lesion, right shoulder, 
status post arthroscopic repair with 
absorbable pin.  If the determination 
of the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




